DETAILED ACTION
This Final action is in response to an amendment filed 2/24/2021.  Currently claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhashi et al. in US 2014/0292709 (hereinafter Mizuhashi) in view of Rosenberg et al. in US 2015/0091859 (hereinafter Rosenberg).

Regarding claim 1, Mizuhashi discloses a touch driving method, comprising: step SI: providing a touch panel (Mizuhashi’s Figs. 1, 7 and par. 66); wherein the touch panel comprises a plurality of touch driving electrodes being spaced apart from each other (Mizuhashi’s Figs. 7, 13 and par. 84); a plurality of touch sensing electrodes being spaced apart from each other square wave (Mizuhashi’s Figs. 16, 19 and 22 and par. 117), and the N number of adjacent touch driving signals within the same signal package (Mizuhashi’s Figs. 13-22 and par. 115-120) are sequentially configured to be k stages along a timeline (Mizuhashi’s Fig. 19 and par. 126: each SRout), k is a positive integer and is equal to or smaller than N (Mizuhashi’s Fig. 19 and par. 126, k=4); in a k-th stage (Mizuhashi’s Fig. 19), a phase of k-th touch driving signals (Mizuhashi’s Fig. 19) is opposite to the phase of the other (N-1) touch driving signals within the same signal package (Mizuhashi’s Fig. 19); wherein the touch driving signals of the same signal package are waves having frequencies that are identical (Mizuhashi’s Figs. 21-22 and par. 156: all Tx1-Tx4 use the frequency of VcomSel). Mizuhashi fails to disclose the touch driving signals being in a form of a sine wave. However, in the same field of endeavor of driving blocks of electrodes in a touch panel, Rosenberg discloses using a sine wave instead of a square wave (Rosenberg’s Figs. 102-103 and par. 518-520). Therefore, it would have been obvious to one of ordinary skill in the art to use a sine wave instead of a square wave in Mizuhashi’s invention 
A touch driving method (Mizuhashi’s Figs. 16-22 and par. 117), comprising:
step SI: providing a touch panel (Mizuhashi’s Figs. 1, 7 and par. 66); 
wherein the touch panel comprises a plurality of touch driving electrodes (Mizuhashi’s Figs. 7, 13 and par. 84:  B or COML) being spaced apart from each other (as shown);
a plurality of touch sensing electrodes (Mizuhashi’s Figs. 7, 13 and par. 84: TDL) being spaced apart from each other (as shown); and 
a touch control integrated chip (Mizuhashi’s Fig. 7 and par. 83-85); 
wherein the touch driving electrodes and the touch sensing electrodes are crossed and are insulated from each other (Mizuhashi’s Figs. 7-8: see TDL and 8/COML); and
step S2: generating a plurality of touch driving signals by the touch control IC, the number of the touch driving signals being the same as the number of the touch driving electrodes; 
wherein N number of adjacent touch driving signals (Mizuhashi’s Figs. 13-15, 20 and par. 115: 4 TX electrode blocks) are configured to be a signal package (Mizuhashi’s Figs. 13-22 and par. 115-117: package of signals in a drive electrode block BK), N is a positive integer and is larger than three (Mizuhashi’s Figs. 13-15 and par. 115: as shown, N=4); 
applying a composite process to the N number of adjacent touch driving signals (Mizuhashi’s Figs. 16, 19, 22 and par. 117-120: application of code array [composite process] to signals) within each of the signal packages (Mizuhashi’s Figs. 13-16, 19, 22: package of signals in a block BK), such that the N number of adjacent touch driving signals within the same signal package (Mizuhashi’s Figs. 13-22 and par. 115-120: signals applied to TX1-to-TX4 in a block BK) are transmitted to the corresponding touch driving electrodes (Mizuhashi’s Figs. 13-22 and 
in a k-th stage (Mizuhashi’s Fig. 19: e.g. period of high output of SR1out), a phase of k-th touch driving signals (Mizuhashi’s Fig. 19: see Tx1 starts low) is opposite to the phase of the other (N-1) touch driving signals (Mizuhashi’s Fig. 19: see Tx2-to-Tx3 starting high) within the same signal package (as shown);
wherein the touch driving signals of the same signal package are sine waves (Mizuhashi’s Figs. 19, 21: Tx1 to Tx4 during Tt in BKn-1. The square waves are replaced by sine waves upon combination with Rosenberg’s Figs. 102-103 and par. 518-519) having frequencies that are identical (Mizuhashi’s Figs. 21-22 and par. 156: all Tx1-Tx4 use the frequency of VcomSel. Upon combination with Rosenberg’s Figs. 102-103 and par. 518-519, there is a single frequency generated [VcomSel in Mizuhashi]).

Regarding claim 2, Mizuhashi in view of Rosenberg further disclose wherein in the k-th stage (Mizuhashi’s Fig. 19: e.g. high output of SR1out), the N number of adjacent touch driving signals (Mizuhashi’s Fig. 19, N=4) within the same signal package (Mizuhashi’s Fig. 19: BKn) comprise the same number of sine wave peaks (Mizuhashi’s Figs. 19, 21-22: 2 peaks of the same frequency square waves which are sine waves upon combination with Rosenberg’s Figs. 102-103 and par. 518-520). It would also have been obvious to one of ordinary skill in the art that Mizuhashi’s N number of adjacent touch driving signals would comprise the same number 

Regarding claim 3, Mizuhashi in view of Rosenberg further disclose wherein any one of the N number of adjacent touch driving signals (Mizuhashi’s Fig. 19, N=4) within the same signal package (Mizuhashi’s Fig. 19: BKn) comprises the same number of sine wave peaks in each of the k stages (Mizuhashi’s Fig. 19: 2 peaks of the same frequency square waves in each SRout stage which are sine waves upon combination with Rosenberg’s Figs. 102-103 and par. 518-520). It would also have been obvious to one of ordinary skill in the art that Mizuhashi’s N number of adjacent touch driving signals would comprise the same number of sine wave peaks (e.g. Rosenberg’s Figs. 102-103: 4 peaks in the transmit output) in each of the k stages (Mizuhashi’s Fig. 19: each SRout period), in order to obtain the predictable result of the driving signals having the same frequency and number of peaks (Mizuhashi’s Fig. 19: two peaks for each SRout period in each TX).

Regarding claim 4, Mizuhashi in view of Rosenberg disclose wherein in the step S2, one signal package comprises four adjacent touch driving signals (Mizuhashi’s Fig. 19, N=4), and the four adjacent touch driving signals within the one signal package (Mizuhashi’s Fig. 19: BKn) are sequentially configured to be four stages along the timeline (Mizuhashi’s Fig. 19: sequential SRout periods), and the four stages comprise a first stage, a second stage, a third stage, and a fourth stage (Mizuhashi’s Fig. 19: SRout1 to SRout4).

Regarding claim 5, Mizuhashi in view of Rosenberg disclose wherein in the first stage (Mizuhashi’s Fig. 19, period of SR1out), the phase of first touch driving signals (Mizuhashi’s Fig. 19: see low Tx1) is opposite to the phases of second touch driving signals, third touch driving 
wherein in the second stage (Mizuhashi’s Fig. 19, period of SR2out), the phase of the second touch driving signals (Mizuhashi’s Fig. 19: see low Tx2) is opposite to the phases of the first touch driving signals, the third touch driving signals, and the fourth touch driving signals (Mizuhashi’s Fig. 19: see high Tx1, Tx3 and Tx4) within the same signal package (Mizuhashi’s Fig. 19: BKn);
wherein in the third stage (Mizuhashi’s Fig. 19, period of SR3out), the phase of the third touch driving signals (Mizuhashi’s Fig. 19: see low Tx3) is opposite to the phases of the first touch driving signals, the second touch driving signals, and the fourth touch driving signals (Mizuhashi’s Fig. 19: see high Tx1, Tx2 and Tx4) within the same signal package (Mizuhashi’s Fig. 19: BKn); and
wherein in the fourth stage (Mizuhashi’s Fig. 19, period of SR4out), the phase of the fourth touch driving signals (Mizuhashi’s Fig. 19: see low Tx4) is opposite to the phases of the first touch driving signals, the second touch driving signals, and the third touch driving signals (Mizuhashi’s Fig. 19: see high Tx1, Tx2 and Tx3) within the same signal package (Mizuhashi’s Fig. 19: BKn).

Regarding claim 6, Mizuhashi in view of Rosenberg fail to explicitly disclose wherein in the step S2, one signal package comprises five adjacent touch driving signals, and the five adjacent touch driving signals within the one signal package are sequentially configured to be five stages along the timeline. However, because Mizuhashi does disclose the number of electrodes in a selection drive electrode block BK can be five (Mizuhashi’s par. 115) and a signal package sequentially configured with a number of stages equal to the number of Tx electrodes in a block BK (Mizuhashi’s Fig. 19: see 4 SRout periods for 4 Tx electrodes in block BKn), thus it would have been obvious to one of ordinary skill in the art that Mizuhashi in view of 

Regarding claim 7, Mizuhashi in view of Rosenberg fail to explicitly disclose wherein in the step S2, one signal package comprises six adjacent touch driving signals, and the six adjacent touch driving signals within the one signal package are sequentially configured to be six stages along the timeline. However, because Mizuhashi does disclose the number of electrodes in a selection drive electrode block BK can be five or more (Mizuhashi’s par. 115) and a signal package sequentially configured with a number of stages equal to the number of Tx electrodes in a block BK (Mizuhashi’s Fig. 19: see 4 SRout periods for 4 Tx electrodes in block BKn), thus it would have been obvious to one of ordinary skill in the art that Mizuhashi in view of Rosenberg’ method would include one signal package (Mizuhashi’s Figs. 13-22 and par. 115-117: package of signals in a drive electrode block BK) comprising six adjacent touch driving signals (Mizuhashi’s par. 115: the number of drive electrodes Tx can be five or more, which includes six. The electrodes are adjacent per Figs. 13-22), and the six adjacent touch driving signals within the one signal package are sequentially configured to be six stages along the timeline (upon combination with Mizuhashi’s Fig. 19 sequential SRout stages for each TX electrodes, which if there are six electrodes per par. 115 [five or more], then there will be six SRout periods sequentially output); in order to obtain the predictable result of applying 

Regarding claim 8, Mizuhashi in view of Rosenberg fail to explicitly disclose wherein in the step S2, one signal package comprises seven adjacent touch driving signals, and the seven adjacent touch driving signals within the one signal package are sequentially configured to be seven stages along the timeline. However, because Mizuhashi does disclose the number of electrodes in a selection drive electrode block BK can be five or more (Mizuhashi’s par. 115) and a signal package sequentially configured with a number of stages equal to the number of Tx electrodes in a block BK (Mizuhashi’s Fig. 19: see 4 SRout periods for 4 Tx electrodes in block BKn), thus it would have been obvious to one of ordinary skill in the art that Mizuhashi in view of Rosenberg’ method would include one signal package (Mizuhashi’s Figs. 13-22 and par. 115-117: package of signals in a drive electrode block BK) comprising seven adjacent touch driving signals (Mizuhashi’s par. 115: the number of drive electrodes Tx can be five or more, which includes seven. The electrodes are adjacent per Figs. 13-22), and the seven adjacent touch driving signals within the one signal package are sequentially configured to be seven stages along the timeline (upon combination with Mizuhashi’s Fig. 19 sequential SRout stages for each TX electrodes, which if there are seven electrodes per par. 115 [five or more], then there will be seven SRout periods sequentially output); in order to obtain the predictable result of applying Mizuhashi’s method to selection drive electrode blocks BK that includes five or more drive electrodes Tx (Mizuhashi’s par. 115).

Regarding claim 9, Mizuhashi in view of Rosenberg fail to explicitly disclose wherein in the step S2, one signal package comprises eight adjacent touch driving signals, and the eight adjacent touch driving signals within the one signal package are sequentially configured to be eight stages along the timeline. However, because Mizuhashi does disclose the number of .

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. On the Remarks pg. 9, Applicant argues that the new limitation to claim 1 is not disclosed by Mizuhashi in view of Rosenberg because Rosenberg’s par. 518 discloses that square waves are made up of several different frequencies and that each electrode is driven with a different frequency.  The office must respectfully disagree, using an identical frequency for the touch driving signals of the same signal package is already disclosed by Mizuhashi in Figs. 21-22 and par. 156 (see VcomSel which is the wave used for driving Tx1-Tx4 during Tt). Rosenberg was only used to disclose replacing a square wave with a sine wave, and upon combination, Mizuhashi’s Figs. 21-22 VcomSel would be generated as a sine wave as shown in .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LILIANA CERULLO/Primary Examiner, Art Unit 2621